Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-18 are pending.  
Priority
Instant application 17292819, filed 05/11/2021 claims priority as follows:

    PNG
    media_image1.png
    123
    389
    media_image1.png
    Greyscale
.
The priority document is in the file wrapper but it is not in English.  
Information Disclosure Statement
	All references from the IDS received 05/11/2021, 06/14/2021 and 09/12/2022 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 09/12/2022, Applicant elects Group I, claims 1-10 without traverse.  In addition, Applicant elects compound:

    PNG
    media_image2.png
    168
    220
    media_image2.png
    Greyscale
 as the elected specie without traverse.
	Claims 11-18 are withdrawn from consideration as not reading on an elected group.  
	If the elected specie is not identified in the art then Examiner will expand his search.  The elected specie was not identified in the art.  Examiner expanded his search to additional species.  These expanded species read on claim 1.  Claims 2-10 are withdrawn as not reading on the expanded specie. 
Claim Rejection – Improper Markush
Claims 1 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: In this case, the claims allow for combinations of L1 and L2 wherein these two ligands are different from one another.  The claim then presents multiple options for L1 and L2 such that they can be A-Co-B, A-Co-C, and B-Co-C.   These compounds do not share a substantial structural feature since the ligand set in each of the three possible combinations are distinct in that the A-Co-B complex has a mono-dentate amine and a cyclic diamino ligand, the A-Co-C complex has a mono-dentate amine and a double bond containing ligand.  The B-Co-C contains a bidentate amino ligand and an ligand containing double bonds.  
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).  
In this case, Applicant can amend make claims 2, 5, and 8 independent claims and that would overcome this rejection.
Claim Rejection – 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by registry numbers: 165406-56-4, 139195-99-6 and 139195-95-2 (made of record on the IDS, according to Applicant IDS submission these compounds were known as of 1995 and 1992).
This rejection applies to an expanded specie wherein the structure is (C)-Co-(C)’.
These documents teaches for example:

    PNG
    media_image3.png
    216
    376
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    204
    233
    media_image4.png
    Greyscale
, and 
    PNG
    media_image5.png
    198
    342
    media_image5.png
    Greyscale
.
	In this case both ligands are (C) but they are different because of the substituents (see discussion in 103 on claim interpretation, incorporated by reference herein).

Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 unpatentable over JP-201781857 (“the ‘857 publication”, made of record on the IDS, machine translation attached).
This rejection applies to the expanded specie having the structure (B)-Co-(B)’ where (B) and (B)’ are different.
With respect to claim interpretation, instant claim 1 requires that L1 and L2 be different but does not require that this difference be one of different “classes” ((A) versus (B) versus (C)).  Instant claim 1 requires that the ligands be different.  Thus differences in substituents of (B) versus (B)’ lead to the claim limitations being met.
The ‘857 publication teaches an overlapping genus with (B)-Co-(B):

    PNG
    media_image6.png
    194
    310
    media_image6.png
    Greyscale
.
Further, from the machine translation:
 The subject of this invention is general formula (1).
(In formula, R < 1 >, R < 2 > and R < 3 > may be same or different, and show a C1-C6 linear, branched or cyclic alkyl group.
Thus, there is an explicit suggestion of at least groups R1-R3 being different.
The ‘857 publication teaches for example species (6)-(29).  For example:

    PNG
    media_image7.png
    763
    507
    media_image7.png
    Greyscale
.
The ‘857 publication fails to teach an example wherein R1-R3 are different.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies – substituting one group for another.  The ‘857 publication teaches a genus suggesting alternative groups for at least R1-R3, the genus is overlapping, and the ‘857 publication teaches species.  If one started with one of the species and modified for example R1, R2 or R3 with another group as the genus suggests and as the species show, then one would have a compound that meets the claims limitations.  In this case, the genus links the compounds as having similar properties.  Thus, one would predict success in altering one of these substituents.  One could make the same argument for tether length “X” of (B) in claim 1.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.


Conclusions
	No claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622